United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3617
                                    ___________

United States of America,                *
                                         *
      Plaintiff - Appellee,              *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of South Dakota.
Bonnie Sheeler,                          *
                                         *    [UNPUBLISHED]
      Defendant - Appellant.             *
                                    ___________

                               Submitted: April 4, 2007
                                   Filed: July 5, 2007
                                   ___________

Before LOKEN, Chief Judge, BEAM and BYE, Circuit Judges.
                              ___________

PER CURIAM.

      A jury convicted Bonnie Sheeler on charges of conspiracy to distribute and
possession with intent to distribute 100 kilograms or more of marijuana. Sheeler
appeals, arguing the district court1 should not have admitted two co-conspirator
statements into evidence.

      This court reviews admission of co-conspirator statements under Fed. R. Evid.
801(d)(2)(E) for abuse of discretion. We will reverse a district court's evidentiary

      1
       The Honorable John Bailey Jones, United States District Judge for the District
of South Dakota.
ruling only if it was a clear and prejudicial abuse of discretion. United States v.
Mahasin, 362 F.3d 1071, 1084 (8th Cir. 2004). The trial court’s discretion as to
evidentiary rulings is particularly broad in a conspiracy trial. United States v. Dierling,
131 F.3d 722, 730 (8th Cir. 1997).

      Having carefully reviewed the record and the parties’ submissions on appeal,
we find the district court did not abuse its discretion in admitting the co-conspirator
statements. We affirm. See 8th Cir. R. 47B.
                        ______________________________




                                           -2-